Citation Nr: 1645784	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-08 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the Veteran's claim for additional development in September 2013.  The additional development was completed and a supplemental statement of the case was issued in December 2013.  The case has returned to the Board for appellate consideration. 

FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during service, or within one year of separation from service, and is not attributable to service.

2.  The Veteran's hypertension was not caused or aggravated a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated June 2008, August 2008, and October 2013, to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of his claim.  The Veteran was also afforded VA examination and a Veterans Health Administration (VHA) opinion responsive to the claim for service connection of hypertension.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  

For reference purposes, VA considers hypertension to exist when elevated diastolic blood pressure is predominantly 90 mm Hg or more.  M21-1, Part III.iv.4.E.1.a.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm Hg or more.  Id.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.4.E.1.c.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and is not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Based on the evidence of record, the Veteran's claim of service connection for hypertension, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus must be denied.

The Board notes that a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  The Board acknowledges that the Veteran initially asserted that his hypertension is due to Agent Orange exposure, but points out that the Veteran and his representative have since characterized the claim as service connection for hypertension as secondary to service-connected diabetes mellitus.  Regardless, the Board will address the Veteran's entitlement to service connection for hypertension due to Agent Orange exposure.  The presumptions relating to herbicide exposure outlined in the regulations are limited to ischemic heart disease and do not extend to hypertension; as the Veteran does not have ischemic heart disease or coronary artery disease, in this regard, the provisions of section 3.309(e) are not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The National Academy of Sciences (NAS) concluded, based upon a limited amount of new information, that there was data that showed a relationship between the chemicals of interest found in Agent Orange and blood pressure.  As a result, NAS placed hypertension in the "limited or suggestive evidence of association" category.  VA determined that the available evidence did not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308 (Apr. 11, 2014).  While hypertension is not presumed to be related to exposure to herbicides, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), if the disease is linked to herbicide exposure by competent evidence.  Thus, taking into consideration that there is evidence suggestive of a link between Agent Orange and hypertension, in June 2016, the Board obtained a separate medical opinion to specifically address the issue of whether the Veteran's hypertension resulted from his presumed exposure to herbicides while serving in Vietnam.  In doing so, the Board specifically requested the expert providing the opinion, to consider the information that the NAS had relied upon in making its determination, including two environmental studies that had been recently published.

The internist who provided the June 2016 medical opinion opined that it was less likely than not that the Veteran's hypertension resulted from his presumed exposure to herbicides while serving in Vietnam.  In support of the opinion, the internist noted that an extensive search of recently published medical literature did not show that herbicidal exposure was included in the etiological or risk factors for hypertension.  The internist also noted that hypertension was not included in the NAS's list of conditions that would show "sufficient evidence of an association."  Furthermore, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record, which shows that the Veteran was not diagnosed with hypertension until 1987, approximately 20 years after his service.  Likewise, the Board points out that the Veteran was afforded a VA Agent Orange evaluation in November 1989, and made no mention of hypertension, let alone related it to his Agent Orange exposure in service.  

Similarly, hypertension was not "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed hypertension during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Veteran is competent to report symptoms and diagnoses of hypertension, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of hypertension prior to 1987.  The Board acknowledges that there were sporadic elevated blood pressure readings within four years of his discharge from service, but the November 2013 VA examiner noted that variations in blood pressure readings are common throughout the day, and concluded that the isolated blood pressure readings were not indicative of hypertension.  

The weight of the evidence reflects that the Veteran's hypertension is unrelated to his service.  The January 2008 and November 2013 VA examination reports, as well as the June 2016 medical opinion, clearly concluded that the Veteran's hypertension was less likely than not related to the Veteran's service or a service-connected disability.  According to the January 2008 and November 2013 VA examiners, the Veteran did not have diabetic renal disease, and thus, his diabetes mellitus did not cause or aggravate his hypertension.  The November 2013 VA examiner stated that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus because his hypertension preexisted his diabetes mellitus, and his diabetes mellitus did not have an effect on his kidney function.  In this regard, the November 2013 VA examiner explained that hypertension is not likely to be caused or aggravated by diabetes mellitus unless there is severe diabetic nephropathy, with an EGFR (glomerular filtration rate or study of kidney function) of less than 25 or presence of Stage 4 or 5 chronic kidney disease; the January 2008 VA examination found that the Veteran had a GFR of 65.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is little probative evidence that the Veteran's hypertension is related to his service, or service-connected diabetes mellitus.   To the contrary, the January 2008 and November 2013 examination reports, as well as the June 2016 medical opinion, demonstrate that it is unlikely that the Veteran's hypertension is related to his service.  Of note, the November 2013 VA examiner indicated that there was no evidence of any renal disease or cardiovascular disease at the time of his diagnosis.  There were also no related complaints in the years since service.   As such, the Board finds the Veteran's report of ongoing problems to be inconsistent with the record and lacking credibility.

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected diseases or injuries, namely his service-connected diabetes mellitus, did not aggravate his hypertension.  The Board acknowledges that Dr. C of the McGreevy Clinic, indicated in a November 2009 letter, that diabetes mellitus and hypertension were comorbidities and thus interrelated.  However, Dr. C did not conclude that the Veteran's hypertension was related to his service or was caused or aggravated by his diabetes mellitus.  Although the Veteran asserts that his hypertension was caused by or worsened as a result of his diabetes mellitus, the January 2008 and November 2013 VA examiners found that the Veteran's hypertension was not related to his service, including his service-connected diabetes mellitus.  In this regard, the Board observes that the Veteran's diabetes mellitus has not caused impairment of kidney function and that the November 2013 VA examiner noted that in the absence of impaired renal function, diabetes mellitus has no effect on hypertension.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  It is argued that the Veteran's hypertension first manifested in service, and that he has manifested continuity of symptomatology since service.  However, the Veteran's current recollections are not consistent with the VA examiner opinions which - based on review of service treatment records and his recorded blood pressure readings - found that hypertension did not manifest in service or for many years after.  The Board places greater probative weight to the VA examiner opinion as this examiner has greater training and expertise than the Veteran to determine whether the Veteran manifested hypertension symptoms in service, or continuous hypertension symptoms since service.  The Board further observes that the Veteran's recollections are not supported by the record as his documented blood pressure readings do not show that the criteria for diagnosing hypertension were met until many years after service.  See generally M21-1, Part III.iv.4.E.1.

Additionally, the Veteran's statements are insufficient to establish a nexus between his service and hypertension.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinions provided in the January 2008 and November 2013 VA examination reports, the June 2016 medical opinion, as well as the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In this regard, the Board points out that the VA examiners found that the Veteran's current hypertension did not onset during service and was unrelated to any event, illness, or injury in service, and was also unrelated to, by means of causation or aggravation, the Veteran's service-connected diabetes mellitus.  The VA examiners explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's hypertension is related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  On the other hand, the Veteran's own opinion that he manifested symptoms of hypertension (other than elevated blood pressure readings) since service are outweighed by the VA examiner opinions which found no lay or medical evidence consistent with an inservice onset of hypertension.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Service connection for hypertension, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


